                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MAURICE T. HAMILTON,                                 CIVIL ACTION
     Plaintiff,

          v.                                          NO. 20-628

35 th DISTRICT OF PHILADELPHIA ,
et al.,
          Defendants.

                                             ORDER

          AND NOW, this 24th day of February 2020, upon considering Maurice T. Hamilton's

Motion to proceed informa pauperis (ECF Doc. No. 4), Prisoner Trust Fund Account Statement

(ECF Doc. No. 5), pro se Complaint (ECF Doc. No. 1), and for reasons in the accompanying

Memorandum, it is ORDERED:

          1.    Mr. Hamilton's Motion for leave to proceed informa pauperis (ECF Doc. No. 4)

is GRANTED under 28 U.S.C. § 1915;

          2.    Maurice T. Hamilton, #LH-8035, shall pay the full filing fee of$350 in installments

under 28 U.S.C. § 1915(b), regardless of the outcome of this case. We direct the Superintendent

of SCI Phoenix or other appropriate official to assess an initial filing fee of 20% of the greater of

(a) the average monthly deposits to Mr. Hamilton's inmate account; or (b) the average monthly

balance in Mr. Hamilton's inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed under this Order to the Court with a reference to the docket

number for this case. In each succeeding month when the amount in Mr. Hamilton's inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to Mr.
Hamilton's inmate account until the fees are paid. Each payment shall refer to the docket number

for this case;

        3.       The Clerk of Court shall send a copy of this Order to the Superintendent of SCI

Phoenix;

        4.       The Complaint (ECF Doc. No. 1) is DEEMED filed;

        5.       Mr. Hamilton's Complaint (ECF Doc, No. 1) is DISMISSED with prejudice as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i); and,

        6.       The Clerk of Court shall close this case.




                                                  2
